DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 15/734,908 for DAMPING EXTRUSIONS, filed on 12/3/2020.  Claims 1-21 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, there is an inconsistency between the language in the preambles and certain portions in the body of the claims, thereby making the scope of the claims unclear.  The preamble in claims 1 and 21 clearly indicate that a subcombination is being claimed, e.g., "a clamping use with a clip for piping/tubing/ducting...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "an extrusion," the piping/tubing/ducting being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said piping/tubing/ducting."
The problem arises when the is positively recited within the body of the claims, such as, "a lower surface that, in use, faces the piping/tubing/ducting."  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of an extrusion and a piping/tubing/ducting are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the extrusion or the extrusion in combination with the piping/tubing/ducting.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the extrusion alone or the combination of the extrusion and the piping/tubing/ducting.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language in the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.  Claims 2-20 are rejected for the same reasons as dependent on claim 1.
Claim 2 recites the limitation "the same" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the type" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the transmission" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 13, 14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonare (EP 0742404) in view of Sherman (U.S. Pat. 5,215,281).
Regarding claim 1, as best understood, Carbonare teaches a damping extrusion for use with a clip for piping/tubing/ducting, the damping extrusion comprise: an elongate body having a side wall at, or towards each side, an upper surface that, in use, faces the clip (1), and a lower surface that, in use, faces the piping/tubing/ducting (5); a first protrusion extending from the lower surface at, or towards each side of the elongate body; and a second protrusion extending from the lower surface at, or about a 


[AltContent: textbox (flange)]
[AltContent: arrow][AltContent: textbox (elongate body)]
[AltContent: arrow][AltContent: textbox (side wall)][AltContent: arrow]
    PNG
    media_image1.png
    350
    319
    media_image1.png
    Greyscale


[AltContent: textbox (concave recess)]
[AltContent: arrow]
[AltContent: textbox (first protrusion)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (second protrusion)]


[AltContent: textbox (void)][AltContent: textbox (concave)]



Regarding claim 2, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein the first protrusions extend from the lower surface to the same, or a similar extent as the second protrusion.
Regarding claim 4, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein each side extends upwardly from the upper surface of the elongate body.
Regarding claim 5, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein the concave recess is on an outside surface of the side wall.
Regarding claim 6, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein the concave recess is on an inside surface of the side wall (in the same manner as that of applicant’s invention).
Regarding claim 7, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein one or both of the side walls comprises a flange at the top thereof.
Regarding claim 8, as best understood, Carbonare and Sherman teach the extrusion of claim 7, wherein the or each flange extends towards a centre of, and substantially parallel to, the elongate body to create a channel between the or each flange and the elongate body to receive the or each edge of the clip.
Regarding claim 9, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein the lower surface of the elongate body comprises one or more third protrusions between one or both of the first protrusions and the second protrusion (Fig. 2).
Regarding claim 13, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein one or more voids are created between the lower surface of the damping extrusion and the piping/tubing/ducting that resist compression.

Regarding claim 16, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein the damping extrusion is flexible and can be shaped to fit one or more sizes of clip.
Regarding claim 17, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein Sherman teaches that the thermoplastic vulcanizate (TPV) is in the form of Santoprene™ or a composition comprising a percentage of Santoprene™ (col. 4, lines 3-13).
Regarding claim 18, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein the thermoplastic vulcanizate is colourable and the colour signifies the type of pipe/conduit/pipe with which the damping extrusion is to be used.
Regarding claim 19, as best understood, Carbonare and Sherman teach a clip (1) for releasably retaining piping/tubing/ducting (5) comprising the damping extrusion as claimed in claim 1 coupled to the clip.
Regarding claim 20, as best understood, Carbonare and Sherman teach the clip of claim 19, wherein the clip comprises a hollow body member of cross-sectional shape which is substantially complementary to the shape of the piping/tubing/ducting.
Regarding claim 21, as best understood, Carbonare teaches a damping extrusion (see figure above) for use with a clip for piping/tubing/ducting, the damping extrusion comprising a plurality of protrusions extending from a lower surface of the damping extrusion, the lower surface, in use, facing the piping/tubing/ducting, a first protrusion extending from the lower surface at, or towards each side of the elongate body, a second protrusion extending from the lower surface at, or about a centre of the elongate body, wherein an inner wall of at least one of the first protrusions is concave and at least one or both of the side walls of the elongate body has a concave recess, wherein one or more voids are created between the lower surface and the piping/tubing/ducting that resist compression thus .
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonare (EP 0742404) in view of Sherman (U.S. Pat. 5,215,281).
Regarding claim 3, as best understood, Carbonare and Sherman teach the extrusion of claim 1, wherein the first protrusions extend from the lower surface to a greater extent than the second protrusion, in particular, but do not teach that the first protrusions extend from the lower surface between 3% and 8% more than the second protrusion.  However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the first protrusions extending from the lower surface between 3% and 8% more than the second protrusion since, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 15, as best understood, Carbonare and Sherman teach the extrusion of claim 1, but do not teach that a radius of curvature of the concave inner wall of the first protrusions is between about 7mm and about 11mm, more suitably between about 8mm and 10mm and in a preferred embodiment is about 9.2mm.  However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the radius of curvature of the concave inner wall of the first protrusions is between about 7mm and about 11mm, more suitably between about 8mm and 10mm and in a preferred embodiment is about 9.2mm since, where the general conditions of a claim .  
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonare (EP 0742404) in view of Sherman (U.S. Pat. 5,215,281) in further view of Hogan (U.S. Pat. 3,995,795).
Regarding claims 10 and 11, as best understood, Carbonare and Sherman teach the extrusion of claim 9, but do not teach that the lower surface comprises a plurality of third protrusions between one or both of the first protrusions and the second protrusion or that the plurality of third protrusions form a sawtooth profile.  Hogan, however, teaches an extrusion with a lower surface comprising a plurality of third protrusions between one or both of first protrusions and second protrusion and that the plurality of third protrusions form a sawtooth profile in order to further clamp the clip.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the lower surface comprising a plurality of third protrusions between one or both of the first protrusions and the second protrusion or that the plurality of third protrusions form a sawtooth profile in order to enhance the connection and stability between the extrusion and the clip.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonare (EP 0742404) in view of Sherman (U.S. Pat. 5,215,281) in further view of Geppert et al. (U.S. Pub. 2020/0041040).
Regarding claim 12, as best understood, Carbonare and Sherman teach the extrusion of claim 1, but do not teach that a void is created between the upper surface of the damping extrusion and an indent along at least part of a hollow body member of the clip.  Geppert, however, teaches an extrusion wherein a void is created between the upper surface of the damping extrusion and an indent along at least part of a hollow body member of the clip (Fig. 5) in order to create a positive locking experience.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct a void created between the upper surface of the damping extrusion and an indent along at .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. 2009/0026766 (damping extrusion).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.